


110 HRES 854 EH: Expressing gratitude to all of the member

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		110th CONGRESS
		2d Session
		H. RES. 854
		In the House of Representatives, U.
		  S.,
		
			March 11, 2008
		
		RESOLUTION
		Expressing gratitude to all of the member
		  states of the International Commission of the International Tracing Service on
		  ratifying the May 2006 Agreement to amend the 1955 Bonn Accords granting access
		  to vast Holocaust and other World War II related archives located in Bad
		  Arolsen, Germany.
	
	
		Whereas for the past 62 years, until their ultimate
			 release on November 28, 2007, the International Tracing Service
			 (ITS) archives located in Bad Arolsen, Germany remained the
			 largest closed Holocaust-era archives in the world;
		Whereas while Holocaust survivors and their descendants
			 have had limited access to individual records at Bad Arolsen, reports suggest
			 that they faced long delays, incomplete information, and even
			 unresponsiveness;
		Whereas until the archives' recent release, the materials
			 remained inaccessible to researchers and research institutions;
		Whereas the 1955 Bonn Accords established an International
			 Commission of 11 member countries (Belgium, France, Germany, Greece, Israel,
			 Italy, Luxembourg, the Netherlands, Poland, the United Kingdom, the United
			 States) responsible for overseeing the administration of the ITS Holocaust
			 archives which contain 17,500,000 individual names and 50,000,000
			 documents;
		Whereas the new International Committee of the Red Cross
			 (ICRC) and the Director of the ITS, who is an ICRC employee,
			 oversee the daily operations of the ITS and report to the Commission at its
			 annual meetings;
		Whereas the new ICRC leadership at the ITS should be
			 commended for their commitment to providing expedited and comprehensive
			 responses to Holocaust survivor requests for information, and for their efforts
			 to complete the digitization of all archives as soon as possible;
		Whereas since the inception of the ITS, the German
			 government has financed its operations;
		Whereas beginning in the late 1990s, the U.S. Holocaust
			 Memorial Museum (Holocaust Museum), Holocaust survivor
			 organizations, and others began exerting pressure on International Commission
			 members to allow unfettered access to the ITS archives;
		Whereas following years of delay, in May 2006 in
			 Luxemburg, the International Commission of the ITS agreed upon amendments to
			 the Bonn Accords which would grant researchers access to the archives and would
			 allow each Commission member country to receive a digitized copy of the
			 archives and make the copy available to researchers under their own country's
			 respective archival and privacy laws and practices;
		Whereas the first 3 Commission member countries to ratify
			 the amendments to the Bonn Accords were the United States, Israel, and Poland,
			 all 3 home to hundreds of thousands of survivors of Nazi brutality;
		Whereas the United States Holocaust Memorial Museum has
			 worked to ensure the timely release of the Bad Arolsen archives to survivors,
			 researchers, and the public;
		Whereas the United States Department of State engaged in
			 diplomatic efforts with other Commission member countries to provide open
			 access to the archives;
		Whereas the United States House of Representatives
			 unanimously passed H. Res. 240 on April 25, 2007 and the United States Senate
			 passed S. Res. 141 on May 1, 2007, urging all member countries of the
			 International Commission of the ITS who have yet to ratify the May 2006
			 Amendments to the 1955 Bonn Accords Treaty, to expedite the ratification
			 process to allow for open access to the Holocaust archives located at Bad
			 Arolsen, Germany;
		Whereas on May 15, 2007, the International Commission
			 voted in favor of a United States proposal to allow a transfer of a digital
			 copy of archived materials to any of the 11 member States that have adopted the
			 May 2006 amendments to the Bonn Accords; thereafter, transfer of materials to
			 both the United States Holocaust Memorial Museum and Yad Vashem, the Holocaust
			 Martyrs’ and Heroes’ Remembrance Authority in Israel, was initiated;
		Whereas while it is not possible to provide meaningful
			 compensation to Holocaust survivors for the pain, suffering and loss of life
			 they have experienced, it is a moral and justifiable imperative for Holocaust
			 survivors and their families to be offered expedited open access to these
			 archives;
		Whereas with respect to the release of the materials, time
			 is of the essence in order for Holocaust researchers to access the archives
			 while Holocaust survivor eyewitnesses to the horrific atrocities of Nazi
			 Germany are still alive;
		Whereas opening the historic record is a vital
			 contribution to the world's collective memory and understanding of the
			 Holocaust and to ensure that unchecked anti-Semitism and complete disrespect
			 for the value of human life, including the crimes committed against non-Jewish
			 victims which made such horrors possible, is never again permitted to take
			 hold;
		Whereas despite overwhelming international recognition of
			 the unconscionable horrors of the Holocaust and its devastating impact on World
			 Jewry, there has been a sharp increase in global anti-Semitism and Holocaust
			 denial in recent years; and
		Whereas it is critical that the international community
			 continue to heed the lessons of the Holocaust, one of the darkest periods in
			 the history of humankind, and take immediate and decisive measures to combat
			 the scourge of anti-Semitism: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses its appreciation to all countries
			 that ratified the amendments to the Bonn Accords allowing for open access to
			 the Holocaust Archives located in Bad Arolsen, Germany;
			(2)congratulates the dedication, commitment,
			 and collaborative efforts of the United States Holocaust Memorial Museum, the
			 Department of State, and the International Committee of the Red Cross to open
			 the archives;
			(3)encourages the United States Holocaust
			 Memorial Museum and the International Committee of the Red Cross to act with
			 all possible urgency to create appropriate conditions to ensure survivors,
			 their families, and researchers have direct access to the archives, and are
			 offered effective assistance in navigating and interpreting these
			 archives;
			(4)remembers and pays tribute to the murder of
			 6,000,000 innocent Jews and more than 5,000,000 other innocent victims during
			 the Holocaust committed by Nazi perpetrators and their collaborators;
			 and
			(5)must remain vigilant in combating global
			 anti-Semitism, intolerance, and bigotry.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
